EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Kevin Mason, Reg. No. 36,597 on 02/03/2022.

Please amend the claims 1, 9, 15, 21, and 22 as following:

(Currently Amended) A method, comprising:
obtaining a dynamic system model that relates (i) an amount of at least one resource provided by an execution environment that executes one or more iterative workloads and (ii) at least one predefined service metric indicating a level of service provided by the execution environment for the one or more iterative workloads, wherein at least a first parameter and a second parameter of a plurality of parameters of the obtained dynamic system model [[is]] are learned for a plurality of iterations of the one or more iterative workloads, wherein the learned first parameter represents an effect, on a  and wherein the learned second parameter represents an obtained instantaneous value of the at least one predefined service metric;

applying to a controller: (i) the dynamic system model for a given iteration of the plurality of iterations of the one or more iterative workloads, and (ii) a difference between the instantaneous value for the given iteration of the at least one predefined service metric and a target value for the at least one predefined service metric, wherein the controller determines an adjustment, based at least in part on the difference and using the first parameter to modify one or more dynamics of a feedback loop that determines the difference, to the amount of the at least one resource to be applied in the execution environment for the one or more iterative workloads;
wherein the method is performed by at least one processing device comprising a processor coupled to a memory.

(Currently Amended) A computer program product, comprising a non-transitory machine-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or more software programs when executed by at least one processing device perform the following steps:
obtaining a dynamic system model that relates (i) an amount of at least one resource provided by an execution environment that executes one or more iterative workloads and (ii) at least one predefined service metric indicating a level of service and a second parameter of a plurality of parameters of the obtained dynamic system model [[is]] are learned for a plurality of iterations of the one or more iterative workloads, wherein the learned first parameter represents an effect, on a value of the at least one predefined service metric, of an adjustment to the amount of the at least one resource provided by the execution environment and wherein the learned second parameter represents an obtained instantaneous value of the at least one predefined service metric;

applying to a controller: (i) the dynamic system model for a given iteration of the plurality of iterations of the one or more iterative workloads, and (ii) a difference between the instantaneous value for the given iteration of the at least one predefined service metric and a target value for the at least one predefined service metric, wherein the controller determines an adjustment, based at least in part on the difference and using the first parameter to modify one or more dynamics of a feedback loop that determines the difference, to the amount of the at least one resource to be applied in the execution environment for the one or more iterative workloads.

(Currently Amended) An apparatus, comprising:
a memory; and
at least one processing device, coupled to the memory, operative to implement the following steps:
and a second parameter of a plurality of parameters of the obtained dynamic system model [[is]] are learned for a plurality of iterations of the one or more iterative workloads, wherein the learned first parameter represents an effect, on a value of the at least one predefined service metric, of an adjustment to the amount of the at least one resource provided by the execution environment and wherein the learned second parameter represents an obtained instantaneous value of the at least one predefined service metric;

applying to a controller: (i) the dynamic system model for a given iteration of the plurality of iterations of the one or more iterative workloads, and (ii) a difference between the instantaneous value for the given iteration of the at least one predefined service metric and a target value for the at least one predefined service metric, wherein the controller determines an adjustment, based at least in part on the difference and using the first parameter to modify one or more dynamics of a feedback loop that determines the difference, to the amount of the at least one resource to be applied in the execution environment for the one or more iterative workloads.

(Cancelled).

(New) The apparatus of claim 15, wherein the iterative workload comprises a training of a Deep Neural Network.


Reason for Allowance

The following is an examiner’s statement of reasons for allowance:

Interpreting the claims in light of the specification and arguments presented in the Remarks filed on 12/10/2021, Examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art of record does not expressly teach or render obvious the invention as recited in amended independent claims.

Chandra et al. (US Pub. No. 2019/0266015 A1) teaches equivalent to the claim elements of obtaining a dynamic system model that relates an amount of at least one resource provided by an execution environment that executes one or more iterative workloads and (ii) at least one predefined service metric indicating a level of service provided by the execution environment for the one or more iterative 10workloads, wherein one or more parameters of the obtained dynamic system model are learned for a plurality of iterations of the one or more iterative workloads obtaining an instantaneous value of the at least one predefined service metric; and applying to a controller (i) the dynamic system model for a given iteration of the plurality of iterations of the one or more iterative workloads, and (ii) a difference 15between the instantaneous value for the given 

Dirac et al. (US Pat. No. 10,257,275 B1) teaches tuning software execution environments using Bayesian models including equivalent to claim elements of iterative workloads, difference between the instantaneous value and target value, determines an adjustment, based at least in part on the difference.

The combination of prior art of record does not expressly teach or render obvious the limitations of “obtaining a dynamic system model that relates an amount of at least one resource provided and service metric indicating a level of service, wherein at least a first learned parameter and a second learned parameter of a plurality of parameters of the dynamic system model, wherein the learned first parameter represents an effect, on a value of the at least one predefined service metric, of an adjustment to the amount of the at least one resource provided by the execution environment and wherein the learned second parameter represents an obtained instantaneous value of the at least one predefined service metric; and  a controller determines an adjustment, based at least in part on the difference and using the first parameter to modify one or more dynamics of a feedback loop that determines the difference, to the amount of the at least one resource to be applied in the execution environment for the one or more iterative workloads”, when taken in the context of the claims as a whole, as recited in claim independent claims 1, 9 and 15 were not disclosed in the prior art of record.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195